

116 HR 4032 IH: Great Lakes Coastal Resiliency Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4032IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Katko (for himself, Mr. Morelle, Mr. Collins of New York, Mr. Brindisi, Mr. Kelly of Pennsylvania, Mr. Joyce of Ohio, Mr. Kildee, Mr. Huizenga, Mr. Upton, Mr. Rush, Ms. Schakowsky, Mr. Gallagher, Mr. Stauber, Mr. Casten of Illinois, Ms. Slotkin, Mrs. Dingell, Ms. Tlaib, Ms. Kelly of Illinois, Mr. Quigley, Ms. Moore, Ms. Stefanik, Mr. Higgins of New York, Ms. Fudge, Ms. Kaptur, Mr. Mitchell, and Mr. Bergman) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Corps of Engineers to carry out an assessment of the resiliency of the Great Lakes
			 coastline, and for other purposes.
	
 1.Short titleThis Act may be cited as the Great Lakes Coastal Resiliency Act of 2019. 2.Great Lakes Coastal Resiliency Study (a)StudyThe Secretary shall carry out an assessment, under section 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a), of the resiliency of the Great Lakes coastline, with a focus on—
 (1)areas specifically vulnerable to rising water levels and severe weather; and (2)lake conditions that contribute to coastal erosion, sustained flooding, and damage to critical infrastructure and residential and commercial properties.
 (b)ConsultationThe Secretary shall consult with the Director of the Office of Management and Budget in determining the scope of the assessment under subsection (a).
 (c)ReportNot later than 3 years after the date of enactment of this section, the Secretary shall submit to Congress a report containing—
 (1)the results of the assessment carried out under subsection (a); and (2)any recommendations resulting from such assessment, which shall—
 (A)take into account watershed sediment loading; and (B)include recommendations to improve the resiliency of the Great Lakes coastline to rising water levels and severe weather.
 (d)DefinitionsIn this section: (1)Great Lakes coastlineThe term Great Lakes coastline means the shoreline along the five Great Lakes and their connecting channels in the states of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin.
 (2)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers. 